Citation Nr: 0208400	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  02-01 984	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Eligibility for nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION 


The veteran served on active duty from June 16, 1965, to July 
27, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO).

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received March 1, 2002, the veteran stated that he wanted to 
change his appeal from seeking nonservice-connected benefits 
to seeking service-connected benefits.  While it appears as 
though the RO attempted to address the matter in a March 2002 
Report of Contact, the veteran, via written correspondence, 
has not withdrawn his desire to pursue any service-connection 
claim.  The matter, therefore, is referred to the RO for any 
additional clarification or development deemed appropriate.


FINDING OF FACT

On March 1, 2002, prior to the promulgation of a decision in 
the appeal, the RO received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  By 
written correspondence received on March 1, 2002, the veteran 
indicated that he no longer wanted to pursue the nonservice-
connected pension claim.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



